DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-15 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 7-16 of U.S. Patent No. US 10423891 in view of Yamamoto US20150178379. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application (16/419,305) are anticipated by the claims of US Patent No. US 10423891 as disclose in the Table below.
fractionalized by multiplying by a fractional value between 0 and 1 to output a value greater than 0 and less than 1” in claims 1-3.
The Yamamoto reference in Paragraph [0274] “normalizes a title used as an item composed of words and the words composing the title by dividing the frequency of each word by the number of words composing the title for each program. Let us assume title Tm={Toukaidou-1, Mitsuya-1, ghost-story-1} as an example. In this case, the title is normalized into Tm={Toukaidou:0.33, Mitsuya:0.33, ghost-story:0.33}. In this way, for a title used as an item composed of words and the words composing the title, a sum of normalized frequencies for the words composing the title is used as a weight and since the sum is 1, no problem is raised in the matching process.” Fractionalized by multiplying by a fractional value between 0 and 1 to Serial No. 16/419,3053Docket No. YOR920150975US02YOR.945CONToutput a value greater than 0 and less than 1 is taught as the method of dividing each of the titles by the frequency of other words in order to output the normalized result as Tm={Toukaidou:0.33, Mitsuya:0.33, ghost-story:0.33} (i.e. to Serial No. 16/419,3053Docket No. YOR920150975US02YOR.945CONToutput a value greater than 0 and less than 1). The examiner notes that the output values have been achieved by “fractionalizing” (i.e. normalizing) each of the titles to give them each an equal but lesser weight.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent No. US 10423891 with the normalization method of Yamamoto in order to normalize values in word vectors thereby allowing to sum up the normalized frequencies for the words composing the title that is used as a weight and since the sum is 1, no problem is raised in the matching process (Yamamoto: Paragraph [0274] “title is normalized into Tm={Toukaidou:0.33, Mitsuya:0.33, ghost-story:0.33}. In this way, for a title used as an item composed of words and the words composing 

Double patent anticipation rejection table:
Instant Application # 16/419,305
   US Patent No. US 10423891 B2
Claim 1:
A method for vector representation of a sequence of items, the method comprising: training a sequence using a first distributed representation, such that a new distributed representation is produced for which vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein an absolute value of a largest vector dimension within the 













for each class of the classes, keeping a word representative vector derived from the classes; 



listing the dominant words output from the obtaining to explain the vector entries; and 

creating an output data file with the dominant words, 
wherein the vector entries of each item that do not correspond to the class of the item to be explained are fractionalized by multiplying by a fractional value between 0 and 1 to output a value greater than 0 and less than 1 , and wherein the vector entries of the new distributed representation are amplified by a value greater than 1 to create the dominant dimensions.

A method for vector representation of a sequence of items, the method comprising: receiving a sequence of items from a source; producing a first distributed representation for each item of the sequence, wherein the first distributed representation comprises a word vector and a class vector; 
partitioning the sequence of items into classes; and
training the received sequence using the first distributed representation, such that a new distributed representation is produced for which the vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing 

for each class of the classes, keeping a word representative vector derived from the classes;

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;

listing the dominant words output from the obtaining to explain the vector entries; and

creating an output data file with the dominant words.

…fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions,…
The examiner notes that Patent No. 10423891 teaches the method of “wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one,”

A non-transitory computer-readable recording medium recording a vector 














for each class of the classes, keeping a word representative vector derived from the classes; 

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;



creating an output data file with the dominant words, wherein the vector entries of each item that do not correspond to the class of the item to be explained are fractionalized by multiplying by a fractional value between 0 and 1 , and wherein the vector entries of the new distributed representation are amplified by multiplying by a value greater than 1 to create the dominant dimensions.

A non-transitory computer-readable recording medium recording a vector 
producing a first distributed representation for each item of the sequence, wherein the first distributed representation comprises a word vector and a class vector; 
partitioning the sequence of items into classes; and
training the received sequence using the first distributed representation, such that a new distributed representation is produced for which the vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order 

for each class of the classes, keeping a word representative vector derived from the classes;

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;

listing the dominant words output from the obtaining to explain the vector entries; and




…fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions,…
The examiner notes that Patent No. 10423891 teaches the method of “wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one,”

A vector representation system for vector representation of a sequence of items, the system receiving the sequence of items from a source, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to 













for each class of the classes, keeping a word representative vector derived from the classes; 

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector;

listing the dominant words output from the obtaining to explain the vector entries; and 

wherein the vector entries of each item that do not correspond to the class of the item to be explained are fractionalized by multiplying by a fractional value between 0 and 1 , and wherein the vector entries of the new distributed representation are amplified by a value greater than 1 to create the dominant dimensions.

A vector representation system for vector representation of a sequence of items, the system receiving the sequence of items from a source, the system comprising: a first distributed representation device configured to produce a first distributed representation for 
a first partitioning device configured to partition the sequence of items into classes; and
a first training device configured to train the received sequence using the first distributed representation, such that a new distributed representation is produced for which the vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein the amplifying the vector entries is performed by multiplying the vector entries 

for each class of the classes, keeping a word representative vector derived from the classes; 

obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector; 

listing the dominant words output from the obtaining to explain the vector entries; and

creating an output data file with the dominant words.


…fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions,…
The examiner notes that Patent No. 10423891 teaches the method of “wherein the amplifying the vector entries is performed by multiplying the vector entries by a factor greater than one,”

The method of claim 1, further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; 



for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.

The method of claim 1, further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; 



for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.

The method of claim 4, wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension 

The method of claim 2, wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension 

The method of claim 1, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 4:
The method of claim 1, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 7:
The method of claim 1, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 5:
The method of claim 1, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 8:
The non-transitory computer-readable recording medium of claim 2, further comprising: for the item to be explained for each dimension, producing a first set of items 

sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.

The non-transitory computer-readable recording medium of claim 7, further comprising: for the item to be explained for each dimension, producing a first set of items 

sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.

The non-transitory computer-readable recording medium of claim 8, wherein the positive items are relevant for explaining the item if the dimension entry is the positive 

The non-transitory computer-readable recording medium of claim 8, wherein the positive items are relevant for explaining the item if the dimension entry is the positive 

The non-transitory computer-readable recording medium of claim 2, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 10:
The non-transitory computer-readable recording medium of claim 7, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 11:
The non-transitory computer-readable recording medium of claim 2, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.
Claim 11:
The non-transitory computer-readable recording medium of claim 7, further comprising: partitioning items into classes based on the word vector; 

for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.

The vector representation system of claim 3, further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; 

sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; 

for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 




The system of claim 13, further comprising: for the item to be explained for each dimension, a first set producing device configured to produce a first set of items of whose word vector entries for the dimension are positive and a second set of items of whose vector entries for the dimension are negative; 

a first sorting device configured to sort each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; 

a first averaging device configured to calculate, for each set, an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and 

a first locating device configured to locate an item for which the word vector has a cosine distance highest from the average vector as representative of a set.

The vector representation system of claim 12, wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is the negative integer in the word vector of the item following the training.
Claim 15:
The system of claim 14, wherein the positive items are relevant for explaining the item if the dimension entry is positive in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is negative in the word vector of the item following the training.
Claim 14:
The vector representation system of claim 3, further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.
Claim 16:
The system of claim 13, further comprising: a first output device configured to output a dimension for positive group items and negative group items associated with the dimension.
Claim 15:


for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.




for each class, keeping a word representative vector; and 

obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.

The method of claim 1, wherein the output data file with the dominant words includes separated outputs based on positive items and negative items associated with the dominant dimensions.
Claim 10:
10. The non-transitory computer-readable recording medium of claim 7, further comprising:
determining a dimension and outputting positive group items and negative group items associated with the dimension.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1-19 rejected under 35 U.S.C. 101.
Step 1 Analysis:
In the instant case, the claims are directed to method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A Prong 1:
Claim 1
The claim is rejected under 35 U.S.C. 101.
The limitations of claim 1:
“training a sequence using a first distributed representation, such that a new distributed representation is produced for which vector entries of the new distributed representation are amplified to create dominant dimensions for when the vector entries of each item correspond to a class of an item to be explained and fractionalizing vector entries of each item that do not correspond to the class of the item to be explained such that the dominant dimensions correspond to higher absolute value entries than the fractionalized vector entries in order to emphasize the dominant dimensions, wherein an absolute value of a largest vector dimension within the vector entries comprises the dominant dimension, wherein after the training”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person emphasizing relevant terms and de-emphasizing less relevant terms. The training 
“partitioning the items in the vector entries into classes based on their word vectors”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally sorting words into classes. The examiner further notes that the claim amounts to mathematical concepts in addition to the mental process because of the mathematical relationship. The context of the limitation includes partitioning of items in the vector entries, which is the mathematical relationship.
“for each class of the classes, keeping a word representative vector derived from the classes”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining a representative word for each class. The examiner further notes that the limitation amounts to mathematical concepts in addition to the mental process because of the mathematical relationship defined in the claim.
“obtaining dominant words based on the words in the classes with a highest cosine distance to the word representative vector”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim 
“listing the dominant words output from the obtaining to explain the vector entries”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person listing the dominant words.
“wherein the vector entries of each item that do not correspond to the class of the item to be explained are fractionalized by multiplying by a fractional value between 0 and 1 to Serial No. 16/419,3053output a value greater than 0 and less than 1, and wherein the vector entries of the new distributed representation are amplified by a value greater than 1 to create the dominant dimensions”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person classifying vectors into classes and minimizing/amplifying the terms, in addition to the multiplication  by a fractional value and the amplification, which are mathematical calculations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites 
generic computer components (e.g. “a processor” “memory, the memory storing instructions to cause the processor to perform”) that amount to no more than mere instructions to apply the 
Step 2A Prong 2: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of and creating an output data file with the dominant words, are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The examiner notes that the outputting of a data file is insignificant post-solution activity. 
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the use of (e.g. “a processor” “memory, the memory storing instructions to cause the processor to perform”) serves as mere instructions to implement the abstract idea on a computer according to MPEP 2106.05(f).
The step of and creating an output data file with the dominant words; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 

Claim 2 and 3 are similarly rejected refer to claim 1 for further analysis.

Claim 4
 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “further comprising: for the item to be explained for each dimension, producing a first set of items of whose word vector entries for the dimension include positive integers and a second set of items of whose vector entries for the dimension include negative integers; sorting each set of items according to the absolute values from a highest value to a lowest value of the entries of the word vectors for the dimension and retaining a predetermined number of the vectors corresponding to the highest value; for each set, calculating an average vector for the first set of word vectors and normalizing the average vector to have a length of one; and locating an item for which the word vector has a cosine distance highest from the average vector as representative of a set.” This limitation merely limits the system further and does not change the nature of the underlying mental process. The examiner further notes that the claim amounts to mathematical concepts in addition to the mental process for example, the word vector entries including positive integers, the calculation of an average vector which is a mathematical calculation.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to 
Claim 8 and 12 is similarly rejected refer to claim 4 for further analysis. 

Claim 5 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the positive items are relevant for explaining the item if the dimension entry is the positive integer in the word vector of the item following the training, and wherein the negative items are relevant if the dimension entry is the negative integer in the word vector of the item following the training.” This limitation merely limits the system further and does not change the nature of the underlying mental process. The examiner further notes that the claim amounts to mathematical concepts in addition to the mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 9 and 13 is similarly rejected refer to claim 5 for further analysis. 

Claim 6
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “further comprising: determining a dimension and outputting positive group items and negative group items associated with the dimension.” This limitation merely limits the system further and does not change the nature of the underlying mental process. The examiner further notes that the claim amounts to mathematical concepts in addition to the mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 10 and 14 are similarly rejected, refer to claim 6 for further analysis. 

Claim 7 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “further comprising: partitioning items into classes based on the word vector; for each class, keeping a word representative vector; and obtaining dominant items based on the items in each class with a highest cosine distance to the word representative vector.” This limitation merely limits the system further and does not change 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claims 11 and 15 are similarly rejected refer to claim 7 for further analysis. 

Claim 16 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the classes are formed based on a clustering algorithm, and wherein the clustering algorithm is modifiable to provide a greater weight to certain items than other items based on a number of occurrences in a sequence by multiplying vectors by log.” This limitation merely limits the system further and does not change the nature of the underlying mental process. The examiner further notes that the claim amounts to mathematical concepts in addition to the mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 17
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the keeping keeps, for each class of the classes, the word representative vector and also a context representative vector.” This limitation merely limits the system further and does not change the nature of the underlying mental process. The examiner further notes that the claim amounts to mathematical concepts in addition to the mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 18
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the first distributed representation is produced from a prior training such that the training the sequence using the first distributed representation is performed from scratch to produce the new distributed representation.” This limitation merely limits the system further and does not change the nature of the underlying mental process. The examiner further notes that the claim amounts to mathematical concepts in addition to the mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 19
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the output data file with the dominant words includes separated outputs based on positive items and negative items associated with the dominant dimensions.” This limitation merely limits the system further and does not change the 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer and does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Examiner’s Comments
For claims 1-19, no art rejection is made for these claims, they are only rejected under 35 USC 101 and the Double Patenting rejection as explained above in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126